DETAILED ACTION

This Office Action is in response to the application 15992303, filed on 05/30/2018. The application has a Foreign Priority date of 06/02/2017.

Claims 1-7 and 10-13 filed on 22 February 2021 have been examined. Claims 8-9 were cancelled; and claims 10-13 are new.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 and 10-13 are allowed. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by Attorney Gregory Turocy on 17 March 2021. 


Claim 10, line 4 recites “the assist mode is that the vehicle travels at the predetermined speed” but has been amended to read “the assist mode is that the vehicle travels at the predetermined speed”.
Claim 11, lines 3 recites “capable to travel at a speed higher than the predetermined speed” but has been amended to read “configured to travel at a speed higher than the predetermined speed”.
Claim 12, lines 3-4 recite “not obligated to monitor the surroundings of the vehicle, the assist mode is a mode in which the occupant is obligated to monitor the” but have been amended to read “not obligated to monitor the surroundings of the vehicle, and the assist mode is a mode in which the occupant is obligated to monitor the”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/M.J.P./Examiner, Art Unit 3662         
 

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662